Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 26, 2019

                                     No. 04-19-00348-CV

                                  In the Interest of V.R.J.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997EM504318
                         Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

       The Appellee, Office of Attorney General’s Motion to Extend Time to File Brief is
hereby GRANTED. Time is extended to December 27, 2019.



       It is so ORDERED on this 26th day of November, 2019.

                                                                         PER CURIAM




       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court